Order entered April 15, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01014-CV

     ADA RENEE LAWRENCE, INDIVIDUALLY, ET AL., Appellants

                                        V.

             STEWART CREEK VILLAS LP, ET AL., Appellees

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 199-04308-2016

                                     ORDER

      Before the Court is appellants’ April 13, 2020 motion for an extension of
time to file a response to appellees’ joint motion to dismiss the appeal and
appellees’ response to the motion. We GRANT the motion and extend the time to
May 15, 2020.
      In their response to the motion, appellees request an extension of time to file
their respective briefs on the merits. We GRANT the request and extend the time
to June 15, 2020.
                                             /s/    KEN MOLBERG
                                                    JUSTICE